DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US 2020/0009553).
Roth discloses a microtube assembly, comprising: 
a column container (fig. 1-3, ref. 30) comprising a column body (3 and 37 encompassing entire outer structure), the column body having a first protruding structure (33,34), and one end of the column body 5having an opening (4) and a first outer thread (outer thread 35 at opening 4); 
a sealing cap (fig. 7, ref. 6), having an inner thread matching up with the first outer thread (inner threads thread onto column container threads, see fig. 1-3, 7 and 9b), and the sealing cap sealing the opening of the column container by the inner thread screwed on the first outer thread of the column body (see fig. 1-3, 7 and 9b); and 
10a collecting tube (40), comprising a collecting tube body (3), the collecting tube body having a containing space (inside area where fluid is contained) and a matching structure corresponding to the first protruding structure (fig. 2, ref. 43,44), the containing space being configured for containing the column container, wherein the matching structure leans against the first protruding structure when the sealing cap 15seals the column container to prevent rotation between the column container and the collecting tube (this limitation does not further structurally limit the instant claim.  The prior art is capable of performing the function in that the structure 33,34 in the column container match up with structures 43,44 in the collecting tube for alignment and not rotational function when the column container is placed at the inside top of the collecting tube).  
Regarding claim 4, the microtube assembly of claim 1, wherein the material of the sealing cap is an optically transparent material (the microtube is made of plastic which is optically transparent; para 55).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2020/0009553) in view of Frey et al. (US 2017/0113909).
Roth teaches a microtube assembly seen above.
Roth does not teach a test tube block or a robot that handles capping the microtube assembly.
Regarding claim 2, the microtube assembly of claim 1, further comprising a base, the base comprising a hole configured for containing the collecting tube, the base forming a hollow structure communicated with the hole, wherein the 20collecting tube further comprises a second protruding structure matching up with the hollow structure, the second protruding structure is configured in the hollow structure when the collecting tube is contained in the hole.  Frey teaches an automated laboratory device for capping and decapping sample tubes.  The device comprises a base having a plurality of holes for holding collecting tubes (see fig. 2, ref. 22, or 34).  It is well known in the art that microtube assembly need to be held in an upright fashion when holding samples and tube racks are the structures that perform this function.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Roth to provide a sample tube rack for holding the microassemly when handling or storing.   Regarding the addition of a protruding structure on the collecting tube, it would have been obvious to one having an ordinary skill in the art to provide a structure that holds the collecting tube within the rack in order to prevent rotation of the collecting tube while the cap is being screwed on or off.  
Regarding claim 3, the microtube assembly of claim 2, wherein the shapes of the first 25protruding structure and the second protruding structure are those respectively selected from a bump, a semicircle, a square and a rectangle.  Roth provides square protrusion.    

Regarding claim 5, Roth teaches a microtube operating system for sealing or detaching a microtube 5assembly, the microtube operating system comprising: 
a column container (fig. 1-3, ref. 30) comprising a column body (3 and 37 encompassing entire outer structure), the column body having a first protruding structure (33,34), and one end of the column body 5having an opening (4) and a first outer thread (outer thread 35 at opening 4); 
a sealing cap (fig. 7, ref. 6), having an inner thread matching up with the first outer thread (inner threads thread onto column container threads, see fig. 1-3, 7 and 9b), and the sealing cap sealing the opening of the column container by the inner thread screwed on the first outer thread of the column body (see fig. 1-3, 7 and 9b); and 
10a collecting tube (40), comprising a collecting tube body (3), the collecting tube body having a containing space (inside area where fluid is contained) and a matching structure corresponding to the first protruding structure (fig. 2, ref. 43,44), the containing space being configured for containing the column container, wherein the matching structure leans against the first protruding structure when the sealing cap 15seals the column container to prevent rotation between the column container and the collecting tube (this limitation does not further structurally limit the instant claim.  The prior art is capable of performing the function in that the structure 33,34 in the column container match up with structures 43,44 in the collecting tube for alignment and not rotational function when the column container is placed at the inside top of the collecting tube).
Roth does not teach an operating component, configured for selectively fixing the sealing cap, the operating component screwing the sealing cap on the end of the 20column container to seal the opening or detaching the sealing cap from the column container in a rotating manner.  
Frey teaches teaches an automated laboratory device for capping and decapping sample tubes by a robotic arm (fig. 3, arm assembly 20, 30).  It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Roth to provide an automatic capping and decapping assembly due to the tedious process of manually performing this function (see par 3 of Frey). 
Regarding claim 6, the microtube operating system of claim 5, wherein the operating component drives the sealing cap and the column container to move after screwing the sealing cap on the end of the column container (para 3).  
Regarding claim 257, the microtube operating system of claim 5, wherein the collecting tube comprises a second outer thread matching up with the inner thread of the sealing cap (see fig. 2), the operating component drives the sealing cap and the collecting tube to move after screwing the sealing cap on the collecting tube (this limitation does not further structurally limit the instant claims.  The robotic arm is structurally capable of performing this function).  
Regarding claim 8, the microtube operating system of claim 5, wherein the operating 5component is a robot arm, the robot arm fixes the sealing cap by clamping and rotates the sealing cap to screw the sealing cap on the end of the column container to seal the opening or detaching the sealing cap from the column container (see fig 3 of Frey).  
Regarding claim 9, the microtube operating system of claim 5, wherein the operating 10component is a revolving rod, and the sealing cap further comprises a fixing groove, the revolving rod is engaged with the fixing groove and rotates the sealing cap to screw the sealing cap on the end of the column container to seal the opening or detaching the sealing cap from the column container (this limitation does not further structurally limit the parent claim. Frey is capable of operation of placing and removing the cap on the container; see fig. 3 of Frey).  
Regarding claim 1510, the microtube operating system of claim 9, wherein the shape of the fixing groove is one selected from a linear shape, a cross shape, a star shape, an explosive shape and polygon (see fig. 4a-4e of Frey).  
Regarding claim 11, the microtube operating system of claim 5, further comprising a base, the base comprising a hole configured for containing the collecting tube, the 20base forming a hollow structure communicated with the hole, wherein the collecting tube further comprises a second protruding structure matching up with the hollow structure, the second protruding structure is configured in the hollow structure when the collecting tube is contained in the hole.   Frey teaches an automated laboratory device for capping and decapping sample tubes.  The device comprises a base having a plurality of holes for holding collecting tubes (see fig. 2, ref. 22, or 34).  It is well known in the art that microtube assembly need to be held in an upright fashion when holding samples and tube racks are the structures that perform this function.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Roth to provide a sample tube rack for holding the microassembly when handling or storing.   Regarding the addition of a protruding structure on the collecting tube, it would have been obvious to one having an ordinary skill in the art to provide a structure that holds the collecting tube within the rack in order to prevent rotation of the collecting tube while the cap is being screwed on or off.  
Regarding claim 2512, the microtube operating system of claim 11, wherein the shapes of the first protruding structure and the second protruding structure are those respectively selected from a bump, a semicircle, a square and a rectangle.  Roth provides square protrusion.    
Regarding claim 13, the microtube operating system of claim 5, wherein the material of the sealing cap is an optically transparent material (the microtube is made of plastic which is optically transparent; para 55). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797